Citation Nr: 1029822	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  09-05 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for cardiac arrhythmias with intermittent cardiac pauses and 
pacemaker.

2.  Entitlement to service connection for cardiac arrhythmias 
with intermittent cardiac pauses and pacemaker.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1979 to March 1983.

This matter arises before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a travel Board hearing before the 
undersigned at the Muskogee, Oklahoma, RO in June 2010.  The 
transcript is of record and was reviewed.

Although the RO reopened this claim and reviewed this claim on a 
de novo basis, that determination is not controlling on the 
Board.  Regardless of the RO's action reopening a previously-
denied claim and adjudicating the issue on its merits, Board must 
first determine if claim was properly reopened, and may only 
thereafter review the merits.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 26 5 F.3d 1366 (Fed. Cir. 
2001).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A September 2004 Board decision denied the Veteran's claim 
for entitlement to service connection for cardiac arrhythmias 
with intermittent cardiac pauses and pacemaker.  The Veteran was 
notified of his appellate rights, but did not appeal the 
decision.
2.  Evidence associated with the claims file after the last final 
denial in June 2008 is new evidence, and when considered with the 
previous evidence of record, it relates to an unestablished fact 
necessary to substantiate the Veteran's claim.

3.  The competent evidence demonstrates that the Veteran's 
cardiac arrhythmias with intermittent cardiac pauses and 
pacemaker are related to his active duty service.


CONCLUSIONS OF LAW

1.  The June 2008 rating decision is final.  38 U.S.C.A. §§ 7105 
(West 2002); 38 C.F.R. § 20.1100 (2009).  New and material 
evidence has been submitted, and the claim of entitlement to 
service connection for cardiac arrhythmias with intermittent 
cardiac pauses and pacemaker is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

2.  The Veteran's cardiac arrhythmias with intermittent cardiac 
pauses and pacemaker were incurred in the Veteran's active duty 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection for a 
cardiac arrhythmias with intermittent cardiac pauses and 
pacemaker, is a full grant of the benefits sought on appeal, no 
further action is required to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008)) and the 
implementing regulations.


Analysis

I.  New and Material

The Board notes that the Veteran's current claim is one of 
entitlement to service connection for cardiac arrhythmias with 
intermittent cardiac pauses and pacemaker.  This claim is based 
upon the same factual basis as his original claim of entitlement 
to service connection for cardiac arrhythmias with intermittent 
cardiac pauses and pacemaker, which was last denied in the June 
2002 rating decision.  As such, it is appropriate for the Board 
to consider this claim as a request to reopen the previously 
denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 
7105 (West 2002).  However, the Veteran may request that VA 
reopen his claim upon the receipt of 'new and material' evidence.  
38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  Id.  See also Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998).  According to 38 C.F.R. § 3.156(a) (2009), 'new 
and material' evidence means existing evidence that by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512-13 (1992).

The Board notes that the Veteran's claim for cardiac arrhythmias 
with intermittent cardiac pauses and pacemaker was originally 
denied in January 2005 on the basis that there was no evidence 
that the Veteran had a heart condition that was incurred in or 
caused by active duty service.  At the time of the original 
denial, the evidence of record consisted of the Veteran's service 
treatment records dating from January 1979 to March 1983, Tulsa 
Outpatient Clinic reports dating from August 2004 to January 
2005, treatment reports from Cardiology Tulsa dating from 
November 2003 to August 2004, and a hospital report from St. 
Francis dating from October 2003 to November 2003.  The Veteran 
did timely appeal this decision, however he later withdrew his 
claim; therefore, the January 2005 rating decision became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  

The Veteran filed a request to reopen this claim in December2007.  
The RO granted his request to reopen the claim in a June 2008 
rating decision on the basis that new evidence had been obtained 
that provided evidence relating the Veteran's current heart 
problem with his military service and therefore addressing the 
reason for the previous denial.  The new evidence consisted of 
January 2005 and April 2008 VA/QTC examination reports, letters 
from private treating physicians each dated January 2005, private 
treatment reports from treating physicians dating from June 2007 
to January 2008, statement from private doctor dated October 
2007, letter from treating physicians providing nexus opinions 
dated in October 2007 and November 2007, VAMC treatment records 
dating from August 2005 to December 2007, and various statements 
by the Veteran dated May 2005, September 2007, December 2007, and 
February 2008.  Following the RO's grant of reopen in June 2008, 
additional evidence was associated with the claims file, 
including private treatment records dating from 1987 to 1999 and 
June 2007 to July 2007, VA treatment records dating from April 
2010 to June 2010, a letter from a private doctor dated April 
2008, and various statements by the Veteran dated December 2008, 
July 2008, February 2009, June 2009, September 2009 and April 
2010.  

The Board finds that the letters from private treating physicians 
dating in October 2007 and November 2007 are both new and 
material evidence because the evidence was not previously of 
record and it addresses the question of whether the Veteran's 
current heart problem is related to the chest pains the Veteran 
experienced while on active service.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Therefore, presuming the credibility 
of the evidence submitted, the evidence discussed above is 
considered new and material.  See Justus, supra.  After careful 
consideration, the Board concludes that this newly received 
evidence relates to an unestablished fact necessary to 
substantiate the Veteran's claim; thus, it is material.  Such 
evidence clearly relates to the reasons for the previous denial 
in January 2005.  As such, the Board concludes that the Veteran's 
request to reopen the previously disallowed claim of entitlement 
to service connection for cardiac arrhythmias with intermittent 
cardiac pauses and a pacemaker should be granted.  38 C.F.R. § 
3.156(a) (2009).

II.  Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2009).  As a general matter, service connection for a 
disability on the basis of the merits of such a claim requires 
(1) the existence of a current disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or disease 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b) (2009).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  This burden typically cannot be 
met by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  However, lay persons can provide an eye-witness 
account of a Veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence 
concerning manifestations of a disease may form the basis for an 
award of service connection where a claimant develops a chronic 
disease within a presumptive period but has no in-service 
diagnosis of such disease).

The Veteran contends that his current heart condition is the 
continuation of chest pains, to include heart fluttering, that he 
experienced while in service.

With regard to the Veteran's service treatment records, the Board 
notes that the Veteran did have complaints of chest pains while 
on active duty.  Indeed, an October 1982 emergency room treatment 
report notes that the Veteran complained of stabbing chest pains.  
The following day a treatment report notes that the Veteran 
complained of mid sternum chest pains that he had been 
experiencing intermittently for a year.  The Veteran described 
the pain as a warm sensation with pressure on his chest and his 
heart fluttering really fast.  The examiner assessed the 
Veteran's with costochondritis and determined that the Veteran's 
chest pains had a probable musculoskeletal etiology.  A 
subsequent follow-up report noted that the Veteran's pain had 
almost entirely disappeared and the costochondritis was deemed 
resolved.  The Board acknowledges that the Veteran's June 1982 
exit examination is silent with regard to complaints of chest 
pains and the Veteran's heart was noted as normal.  

The Board notes that the Veteran was afforded a January 2005 VA 
examination.  Upon examination it was noted that the Veteran's 
heart sounds were normal with a regular rate and rhythm, no 
murmurs, no carotid bruits, no jugular venous distention and no 
dependent edema, however there was tachycardia noted.  The 
Veteran was diagnosed with hypertension.  

The record indicates that the Veteran was diagnosed with abnormal 
heart rhythm and episodic heart block in October 2003 and a 
January 2005 letter from a private doctor notes that the Veteran 
experienced "heart flutters" in August 2004.  The Veteran began 
wearing a Holter monitor and in July 2007 the monitor revealed 
episodes of complete heart block that were symptomatic with heart 
pounding and near syncope.  The Veteran had surgery in July 2007 
to insert an arteriovenous sequential pacemaker.  Post surgery 
the Veteran was diagnosed with intermittent symptomatic complete 
heart block.  

In an October 2007 letter, a private treating doctor states that 
he has been treating the Veteran since June 2007 and the Veteran 
has a history of malignant hypertension and episodic heart block.  
The doctor then notes that while the Veteran's arrhythmia was not 
confirmed until 2003, upon review of the Veteran's records it 
appears most likely that the arrhythmia was occurring as far back 
as 1982.  
In November 2007 the treating cardiologist that performed the 
Veteran's pacemaker surgery sent a letter providing a positive 
nexus between the Veteran's current heart condition and the chest 
pains with heart fluttering that the Veteran experienced while in 
service.  The cardiologist states that there may be an element of 
relationship of coordination with the palpitations, chest pain, 
and fatigability that occurred in 1982 and the Veteran's current 
cardiac arrhythmias that led to the need for a pacemaker.  The 
cardiologist opines that there is continuity or continuation of 
the cardiac arrhythmia problems that developed in 1982 in the 
Veteran's current cardiac arrhythmias.  

Additionally, the Board notes that the Veteran was again afforded 
a QTC examination in April 2008.  Upon examination it was noted 
that the Veteran had a regular sinus rhythm, no murmurs or 
gallops, no cardiomegaly or cor pulmonale, however there was 
evidence of congestive heart failure.  Unfortunately, the 
examiner was unable to provide a diagnosis with regard to a heart 
condition because chest x-rays and labs were not provided.  For 
this same reason, the examiner was unable to provide an opinion 
with regard to whether the Veteran currently suffers from a heart 
condition that is related to the heart problems he suffered while 
in service.  

With consideration of all of the above, the Board notes that the 
Veteran has a current disability of a heart condition, evidence 
of complaints of a heart condition in service and a positive 
nexus opinion relating the current heart condition to the 
complaints in service.  As such the Board finds that the 
requirements under 38 C.F.R. § 3.303(a) (2009) have been met and 
thus service connection for cardiac arrhythmias with intermittent 
cardiac pauses and pacemaker is warranted.

Finally, the Board notes that in light of the brief opinions 
rendered, the Board could remand this case for another opinion 
that provides a more detailed discussion regarding conclusions 
reached; however, the Board concludes that in this case, as it 
now stands, the evidence of record is at least in relative 
equipoise as to whether the Veteran's cardiac arrhythmias with 
intermittent cardiac pauses and a pacemaker are related to 
service.  Therefore, the Board concludes that remand is not 
necessary here.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 
(2003) (noting that, because it is not permissible for VA to 
undertake additional development to obtain evidence against an 
appellant's case, VA must provide an adequate statement of 
reasons or bases for its decision to pursue such development 
where such development could be reasonably construed as obtaining 
additional evidence for that purpose.)  Instead, resolving any 
benefit of the doubt in favor of the Veteran, the Board will 
grant his claim for service connection for cardiac arrhythmias 
with intermittent cardiac pauses and pacemaker.  See 38 U.S.C.A. 
§ 5107(b), 38 C.F.R. §§ 3.102.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for cardiac arrhythmias with 
intermittent cardiac pauses and pacemaker is reopened, and to 
this extent the claim is granted.

Service connection for cardiac arrhythmias with intermittent 
cardiac pauses and pacemaker is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


